JOANOS, Chief Judge.
Appellant has urged that he entered a negotiated plea of nolo contendere to a charge of grand theft, with the understanding that he would receive a five-year sentence. He appeals the imposition of an eight-year sentence as an habitual felony offender, alleging the trial court erred in imposing a sentence greater than the five-year sentence appellant understood he would receive, without affording appellant an opportunity to withdraw the plea. We affirm, without prejudice to appellant’s right to file a motion to withdraw his plea. See Murray v. State, 566 So.2d 30 (Fla. 1st DCA 1990).
ALLEN, J., and WENTWORTH, Senior Judge, concur.